Case: 22-1182    Document: 28    Page: 1   Filed: 05/06/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                VICTOR R. ZIEGLER, SR.,
                       Petitioner

                            v.

         DEPARTMENT OF THE INTERIOR,
                    Respondent
              ______________________

                        2022-1182
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in Nos. DE-3443-06-0454-C-3, DE-4324-21-0328-I-1.
                 ______________________

                   Decided: May 6, 2022
                  ______________________

    VICTOR R. ZIEGLER, SR., Sioux Falls, SD, pro se.

     MILES KARSON, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, for respondent. Also represented by BRIAN M.
 BOYNTON, DEBORAH ANN BYNUM, PATRICIA M. MCCARTHY.
                  ______________________

  Before MOORE, Chief Judge, LOURIE and BRYSON, Circuit
                        Judges.
Case: 22-1182     Document: 28     Page: 2    Filed: 05/06/2022




 2                                         ZIEGLER   v. INTERIOR



 PER CURIAM.
     Victor Ziegler appeals from the decision of the Merit
 Systems Protection Board (“the Board”) denying his peti-
 tion for enforcement and dismissing his Uniformed Ser-
 vices Employment and Reemployment Rights Act
 (“USERRA”) claims for lack of jurisdiction. We affirm.
                        BACKGROUND
     In 1998, Ziegler, an Air Force Veteran, was employed
 as the Chief of Police for the Bureau of Indian Affairs police
 department (“the Agency”), an agency within the Depart-
 ment of the Interior (“Interior”). That year, he was reas-
 signed to a non-supervisory position because of
 reorganization. Ziegler then resigned from employment
 with the Agency, and, in the years that followed, filed cases
 in various fora challenging the lawfulness of the Agency’s
 actions.
      In 2006, Ziegler filed an appeal with the Board alleging
 that the Agency discriminated against him in violation of
 the USERRA for failing to select him for a supervisory po-
 lice position in 1999. In 2008, the parties reached a settle-
 ment agreement (“Settlement Agreement”) to resolve that
 appeal, along with other cases Ziegler then had pending re-
 lating to his former employment with the Agency. The
 terms of the Settlement Agreement provided, in relevant
 part, that:
     3. When this Settlement Agreement is fully exe-
     cuted, it will constitute a withdrawal with preju-
     dice and release by Appellant of any and all formal
     or informal complaints and appeals including, but
     not limited to, claims for emotional pain and suf-
     fering, any and all claims known or unknown, ap-
     peals, charges, or grievances against the Agency,
     its officials, employees, or agents, in their personal
     or professional capacity, having arisen on or prior
     to the date of this Settlement Agreement. Under
Case: 22-1182      Document: 28   Page: 3    Filed: 05/06/2022




 ZIEGLER   v. INTERIOR                                       3



    the terms hereof Appellant waives, releases and for-
    ever discharges the Agency, its officials, representa-
    tives, current or former employees and agents from
    any and all appeals, complaints, claims, causes of
    action, or grievances, however designated, whether
    known or unknown, pending or not now pending,
    contingent or fixed, including, but not limited to
    those matters resolved specifically herein and iden-
    tified in Appendix 1, up to and including the effec-
    tive date of this Settlement Agreement.
    4. Appellant agrees not to file any EEO com-
    plaints, MSPB appeals, grievances, or court ac-
    tions, or initiate any other administrative or
    judicial proceedings concerning any of the matters
    raised in, or which might have been raised in, the
    instant claim as well as the matters identified in
    Appendix 1, or any other claim he has filed or could
    have filed against the Agency through the date of
    execution of this Settlement Agreement.
    5. Within 14 calendar days of the effective date of
    this Settlement Agreement, the Agency shall rein-
    state Appellant to the position he occupied on March
    31, 1999, and return him to the status quo, effective
    April 1, 1999 through March 31, 2000. “Status quo”
    for purposes of this paragraph means that Appel-
    lant’s positions, salary, benefit elections, withhold-
    ings will be the same as they existed on March 31,
    1999. If Appellant desires to change any election,
    he must notify the undersigned Agency Counsel, in
    writing, within seven (7) days of signing this Set-
    tlement Agreement.
    6. Under the Back Pay Act, 5 U.S.C. § 5596, and
    implementing regulations at 5 C.F.R. § 550.801-
    550.808, the Agency agrees to pay Appellant for 80
    hours of “regular pay” per pay period beginning ef-
    fective April 1, 1999 to March 31, 2000 at the
Case: 22-1182     Document: 28     Page: 4    Filed: 05/06/2022




 4                                        ZIEGLER   v. INTERIOR



     approximate hourly rate of $21.49 as a GS-10/Step
     7....
                          *    *   *
     7. Appellant agrees to voluntarily retire effective
     March 31, 2000.
 S.A. 44–48 (emphases added). 1
     On June 12, 2020, Ziegler filed an appeal with the
 Board alleging, among other things, that the Agency
 breached the Settlement Agreement with respect to
 paragraph 5 and violated the USERRA in 1998 and
 1999 through actions purportedly outside the Settle-
 ment Agreement. Ziegler alleged that the Agency
 breached paragraph 5 of the Settlement Agreement be-
 cause it “never fully complied by giving [b]enefits of em-
 ployment guaranteed within appellant’s position job
 description.” S.A. 20. Ziegler further alleged that the
 Agency “failed to include his AUO [overtime] and 2 hr.
 a day standby premium pay at 25% into computation of
 his high three years of highest salary used as a basis for
 federal Law Enforcement [] retirement.” Id. Ziegler
 also alleged that the Agency failed to give him retire-
 ment credentials with photo identification. Lastly,
 Ziegler alleged that the Agency violated the USERRA
 in 1998 and 1999 by denying him promotion.
     On September 29, 2021, the Board denied Ziegler’s
 petition for enforcement of the Settlement Agreement
 and dismissed Ziegler’s USERRA claim for lack of juris-
 diction. The Board concluded that (1) Ziegler’s claim for
 breach of the Settlement Agreement was untimely be-
 cause he was aware, or should have been aware, of the
 bases for the alleged breach more than 10 years before



     1   “S.A.” refers to the Supplemental Appendix filed
 with Interior’s brief.
Case: 22-1182      Document: 28    Page: 5    Filed: 05/06/2022




 ZIEGLER   v. INTERIOR                                       5



 bringing this claim; (2) even if Ziegler’s breach-of-Set-
 tlement Agreement claim was timely, he failed to state
 a claim for breach because the Office of Personnel Man-
 agement, not the Agency, was responsible for calculat-
 ing his retirement pay, and the provision of retirement
 credentials was not a material term of the Settlement
 Agreement; and (3) the Board lacked jurisdiction over
 Ziegler’s USERRA claims because those claims pre-
 dated execution of the Settlement Agreement and were
 thus subsumed within the Settlement Agreement.
     The Board’s decision became final on November 3,
 2021. Ziegler then appealed to this court. We have ju-
 risdiction pursuant to 5 U.S.C. § 7703(b)(1)(A) and
 28 U.S.C. § 1295(a)(9).
                         DISCUSSION
     We review the Board’s legal determinations de novo
 and its underlying findings of fact for substantial evidence.
 See, e.g., Welshans v. United States Postal Serv., 550 F.3d
 1100, 1102 (Fed. Cir. 2008). A court will not overturn an
 agency decision if it is supported by “such relevant evidence
 as a reasonable mind might accept as adequate to support
 a conclusion” and it is not contrary to law. Consol. Edison
 Co. v. Nat’l Lab. Rel. Bd., 305 U.S. 197, 229 (1938). In re-
 viewing findings of fact, “the standard is not what the court
 would decide in a de novo appraisal, but whether the ad-
 ministrative determination is supported by substantial ev-
 idence on the record as a whole.” Parker v. United States
 Postal Serv., 819 F.2d 1113, 1115 (Fed. Cir. 1987).
     Ziegler argues that the Board legally erred in treating
 his claim as a contract claim rather than a stand-alone
 USERRA claim that would not be subject to a statute of
 limitations. Interior responds that the Board was correct
 on the facts and the law regarding Ziegler’s claim for
 breach of the Settlement Agreement and that Ziegler has
 not persuasively argued that the Board erred.
Case: 22-1182    Document: 28     Page: 6    Filed: 05/06/2022




 6                                       ZIEGLER   v. INTERIOR



      We agree with Interior. A petition for enforcement
 claiming that a party has breached a settlement agreement
 made before the Board must be filed “within a reasonable
 amount of time of the date the petitioning party becomes
 aware of a breach of the agreement.” Kasarsky v. Merit
 Sys. Protection Bd., 296 F.3d 1331, 1335 (Fed. Cir. 2002).
 “The reasonableness of the time period depends on the cir-
 cumstances of each case.” Id. The Board reviewed Ziegler’s
 petition, which expressly stated it was “for Breach of Set-
 tlement Agreement . . . and/or [] [e]nforcement of para-
 graph #5 . . . .” S.A. 20. Ziegler alleged that the Agency
 breached paragraph 5 of the Settlement Agreement be-
 cause overtime and other premium pay was not used in the
 calculation of his retirement pay and because he was not
 provided with retirement credentials. Ziegler, however,
 failed to provide specific dates regarding when he learned
 of the circumstances constituting the alleged breach, de-
 spite being ordered to do so. Based on the information
 available, the Board concluded that Ziegler was aware as
 early as 2009—11 years before filing this action—of the
 overtime and premium pay issues because he raised those
 issues in a petition for enforcement he filed that year. See
 Ziegler v. Dep’t of Interior, No. DE-3443-06-0454-C-1, 2010
 WL 10840132, at *1 (M.S.P.B. 2010). Regarding the retire-
 ment credentials, the Board found that it would have been
 apparent to Ziegler that credentials had not been provided
 soon after his retirement—approximately 12 years before
 this claim of breach was filed with the Board. Ziegler does
 not provide an explanation as to why this delay was justi-
 fied or reasonable. Thus, the Board’s factual findings on
 timeliness are supported by substantial evidence.
     Regarding the application of contract law, the Board
 properly held that a petition for enforcement alleging
 breach of a settlement agreement is a claim for breach of
 contract, not a USERRA complaint. This determination
 was based on the plain language of the petition referring to
 his claim as for “breach” and Ziegler’s acknowledgement
Case: 22-1182      Document: 28    Page: 7    Filed: 05/06/2022




 ZIEGLER   v. INTERIOR                                      7



 that contract law typically applies to these claims. See S.A.
 20, 27 (citing Greco v. Dep’t of Army, 852 F.2d 558, 560
 (Fed. Cir. 1988) (applying contract law to interpret a set-
 tlement agreement)). The Board added that contract law
 and application of USERRA do not merge into one claim.
 S.A. 6 (citing Kasarsky, 296 F.3d at 1339). Accordingly, we
 affirm the Board’s dismissal of Ziegler’s appeal for untime-
 liness.
     In light of our affirmance of the Board’s dismissal on
 grounds of untimeliness, that portion of the Board’s deci-
 sion addressing dismissal based on failure to state a claim
 is moot. We thus do not address Ziegler’s appeal from that
 portion of the Board’s decision.
     With respect to Ziegler’s independent USERRA claims,
 Ziegler argues that the Board erred in finding that he
 waived his USERRA rights under the Settlement Agree-
 ment. Ziegler asserts that he could not waive rights to his
 USERRA claims because the rights he purportedly waived
 were greater than the consideration he received. Interior
 responds that Ziegler effectively waived his rights in para-
 graph 3 of the Settlement Agreement and that waiver di-
 vests the Board of jurisdiction over an appeal.
     We agree with Interior. A clear waiver of appeal rights
 in a settlement agreement is enforceable against an appel-
 lant who later seeks to assert a USERRA claim stemming
 from events occurring prior to entry of the agreement. See
 Landers v. Dep’t of Air Force, 117 M.S.P.R. 109, 114–16
 (Nov. 30, 2011). In such cases, an appellant’s USERRA
 claims must be dismissed even if there is evidence to show
 the appellant signed the settlement agreement in the belief
 that the consideration provided by the agreement was less
 beneficial than the preservation of his rights to bring addi-
 tional claims against the agency. Id. at 115–16.
     In Landers, which of course does not bind us, but has
 similar facts, the Board found that the appellant waived
 his right to request corrective action for any alleged
Case: 22-1182      Document: 28      Page: 8     Filed: 05/06/2022




 8                                           ZIEGLER   v. INTERIOR



 violation of the USERRA by the agency that occurred up to
 and including the date of a settlement agreement. Id. The
 Board also noted that the agreement involved valuable con-
 sideration, provided the appellant with 21 days to review
 and consider the agreement, and stated that both parties
 were provided with time to consult with counsel prior to
 signing. Id. As a result, the Board found that there was
 enough evidence to find that the appellant signed the set-
 tlement agreement in the belief that the consideration pro-
 vided by the agreement was more beneficial than the
 preservation of his rights to bring additional claims against
 the agency. Id.
     Similarly, the written record in this matter contains
 sufficient evidence to establish that Ziegler signed the Set-
 tlement Agreement in the belief that the consideration pro-
 vided by the agreement was more beneficial than the
 preservation of his right to bring additional claims against
 the Agency. The Settlement Agreement states that “Appel-
 lant waives, releases and forever discharges the
 Agency . . . from any and all appeals, complaints,
 claims . . . up to and including the effective date of this Set-
 tlement Agreement.” S.A. 44. The Settlement Agreement
 further states that “Appellant agrees not to file
 any . . . MSPB appeals, grievances, or court ac-
 tions . . . concerning any of the matters raised in . . . the in-
 stant claim.” Id. Moreover, this language is clear and
 unambiguous, despite what Ziegler may have believed con-
 cerning the respective values of the consideration provided
 and his USERRA rights.
      In exchange for his waiver of rights, Ziegler received
 consideration in the form of (1) reinstatement to the posi-
 tion he occupied on March 31, 1999, and return to the sta-
 tus quo, effective April 1, 1999 through March 31, 2000;
 (2) pay for 80 hours regular pay per period beginning
 April 1, 1999 through March 31, 2000; and (3) preparation
 of a SF-50B Notification of Personnel Action for voluntary
 retirement for Ziegler, effective March 31, 2000. S.A. 44–
Case: 22-1182      Document: 28   Page: 9   Filed: 05/06/2022




 ZIEGLER   v. INTERIOR                                    9



 45.   Further, in the Settlement Agreement, Ziegler
 acknowledged that he was provided with 21 days to review
 and consider the agreement and was provided with time to
 consult with counsel prior to signing. S.A. 47–48.
     Accordingly, we affirm the Board’s conclusion that
 Ziegler released his USERRA claims and the Board’s sub-
 sequent dismissal of those claims for lack of jurisdiction.
 We also note that were we to consider the USERRA claims
 on their merits, there is an absence of argument here that
 any action taken against Ziegler was taken because of his
 status as a veteran.
     Ziegler lastly appears to assert that he executed the
 Settlement Agreement under duress, was not permitted to
 participate in the drafting of the Settlement Agreement,
 and did not fully understand what he was signing. Appel-
 lant’s Br. at 25–26. However, as previously discussed,
 Ziegler acknowledged that he was provided with time to re-
 view and consider the agreement and time to consult with
 counsel prior to signing. Furthermore, Ziegler acknowl-
 edged that he voluntarily, and without coercion or duress,
 agreed to the terms. S.A. 48. Thus, we find the Settlement
 Agreement valid and enforceable.
                         CONCLUSION
      We have considered Ziegler’s remaining arguments but
 find them unpersuasive. For the foregoing reasons, the de-
 cision of the Board is affirmed.
                         AFFIRMED